Title: John Ross to the American Commissioners, 24 December 1777
From: Ross, John
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes 24th. December 1777
Your very respected favour of 18th Inst: I received by Capt: Nicholson. Contents thereof I duly Note.
The Safe arrival of the Hamburgh vessel, you may suppose gave me pleasure, and tho at L’orient when I had advice of it, I embrace’d the first post to give you the earliest Notice, recept of which you acknowledge in this now before me.
I must take the liberty to observe to you, that it woud be no less agreeable to have your Answer in course to my former of 2d. Inst: Your sentiments in particulare being indeed essentially necessary for me in my situation at the time, on the Purport of my letter, not only to satisfye me with your Opinion, but to vindicate me in point of attention to the business under my care, in case of accidents.
Captain Greens ship arrived at Penbeufe last Friday, hope if the weather permit, chiefe part of her Cargo may be on board next week. (I much approve of the Arrangement proposed by you in forming a Convoy of some force, to depart together, and might answer the best purposes had that Secressie been preserved by those to whom it has already been Communicated Proper on the Occasion. It is the public talk of every person here on change, and I dare say will be known in a few days all over France and England.)
Whatever views you may have respecting this plan, it is best you keep it private, untill you are advised that all the vessel’s are intyrely ready, and fit for Sea. Before then, hope the Subject may be forgot. When all you know of, and wish to join, are ready, Commit your order’s to some friend, who may hand them to those under Your Care.
You may depend I have already Solicited the Committee of Congress for remitance’s to pay off the sums mentioned by You, and my own demands beside, which I shall find soon exceedingly inconvenient, unless Supplys appear in a short time, or that I obtain the assistance of some friends, untill property reach me from America. The unhappie Situation of the Country for several months past, Plead a sufficient excuse for the backwardness of remitance’s, and tho I am much in want of money at this very instant, I cannot blame our distant friends, from my real knowledge of every inclination on their Part, were it Practicable to effect it. I have the honour to be with Particulare Esteem and respect Honorable Gentlemen Your very obedient Servant
Jno. Ross
